NO. 29653

IN THE SUPREME COURT OF THE STATE OF HAWAIT

ASHLEN AQUILA and IVY AQUILA, and on behalf of
KYLIE DEWILDE, GRACIE DEWILDE, and LILY DEWILDE,
RespondentS/PetitionerS-AppelleeS

 

VS.

ERIC L. DAVIES and MIRELLA M. DAVIES,
Petitioners/Respondents-Appellants

   

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. lSSO7~l-755)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Acoba, J., for the courtH

The Application for Writ of Certiorari filed on

March 2, 2010 by PetitionerS/ReSpondents-Appellants Eric K.

DavieS and Mirella M. Davies is hereby rejected.

DATED: Honolulu, Hawafi, April l2, 20lO.

FOR THE COURT:

Associate JuStice

Eric L. Davies and
Mirella M. Davies,
petitioners/reSondents-
appellants, pro se, on
the application.

C.J., Nakayama, Acoba, Duffy, JJ., and

1 Considered by: Mo0n,
Circuit Judqe McKenna in place of Recktenwald, J, recused.

 

GE`TF,;B